In a condemnation proceeding brought by the city of New York to acquire certain lands for the purpose of establishing thereon a public beach, after a retrial directed in a determination of this court (248 App. Div. 902), a third supplemental, amended and additional final decree was duly made. From that decree claimant Metro Investing and Credit Corporation appeals. Decree in so far as appealed from, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ.